Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is issued in response to amendment/RCE filed 12/23/2020
	Claims 1-9, 11-24, 61-62 were directly and/or indirectly amended. Claims 10, 25-60 were canceled. No Claims were added.
	Claims 1-9, 11-24, 61-62 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Regarding Claims 1, and 19, Huang discloses a method, comprising:
receiving a plurality of data records, each data record of the plurality of data records comprising a plurality of data fields and a plurality of terms (Col. 7, lines 50-61, wherein the vectors corresponds to plurality of data records, and the bag of words corresponds to plurality of terms, Huang);
interpreting at least two data records, of the plurality of records (Col. 7, lines 50-61, Fig. 7-8 wherein the “GOOD” and “CAT” corresponds to two data records, and Col. 8, lines 26-31, wherein the 500k corresponds to plurality of terms, Huang); 
determining a plurality of n-grams from terms of each of the at least two data records (Fig. 7-8 wherein the parsing of the data into plurality of terms corresponds to plurality of n-grams, and Col. 8, lines 26-33, Col. 7, lines 50-61, wherein the vectors corresponds to data records, Huang); 
mapping the plurality of n-grams to a corresponding plurality of mathematical vectors (Fig. 7-8: mapping module maps N-Grams to individual N-Gram vectors for each word, Huang. Which disclose the vectors. Huang is silent with respect to vector being mathematical vector. On the other hand, Donnelly discloses the mathematical vector as shown in Para. 82. It would 
associating the first one of the at least two data records with the second one of the at least two data records in response to the similarity value exceeding the threshold similarity value (Col. 11, lines 1-3, “the similarity determination module 316 can then compare these two lower dimension vectors to determine the similarity between them” a determination that the vectors are relatively similar is thus an association between the vectors, Huang). The combination of Huang in view of Donnelly discloses all the limitations as stated above. However, Huang in view of Donnelly doesn’t explicitly disclose providing a summary of activity for an entity in response to the associating, wherein the summary of activity comprises at least one of a number of shipments by the entity, quantities of the items shipped by the entity, value of items shipped by the entity, or a histogram of shipment data for the entity. On the other hand, Powers disclose summary of activity comprises at least one of a number of shipments by the entity, quantities of the items shipped by the entity, value of items shipped by the entity as 
Regarding Claim 2, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that the first term is related to the second term in response to the similarity value exceeding the threshold similarity value (Para. 147, Donnelly).
Regarding Claim 3, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that the first term is synonymous with the second term in response to the similarity value exceeding the threshold similarity value (Fig. 6, step 5, and Para. 5, Donnelly).
Regarding Claims 4, and 21, Huang in view of Donnelly and further in view of Powers discloses a method wherein the first term and the second term each correspond to an entity identifier for the data records (Para. 89, wherein the first piece of data corresponds to the first term and the target data corresponds to the second term, Donnelly).
Regarding Claims 5, and 22, Huang in view of Donnelly and further in view of Powers discloses a method further comprising providing a catalog identifier and associating each of the first term and the second term to the catalog identifier (Fig. 6, step 2, wherein the text relevant ID corresponds to the catalog identifier, Donnelly).

Regarding Claim 7, Huang in view of Donnelly and further in view of Powers discloses a method wherein the n-grams comprise an n value of at least two (fig. 4, Col. 8, lines 20-31, Huang).
Regarding Claim 8, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that a plurality of the data records correspond to a first entity, and wherein the determining the similarity value is further in response to the determining the records correspond to the first entity (Fig. 7, wherein “GOOD” corresponds to first entity, Huang).
Regarding Claims 9, and 20, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that a first set of a plurality of the data records correspond to a first entity, and determining that a second set of the plurality of the data records correspond to a second entity, and wherein the determining the similarity value is further in response to shared terms from the first set and second set of the data records (Fig. 8, wherein the “CAT” corresponds to the second entity, Huang).
Regarding Claim 11, Huang in view of Donnelly and further in view of Powers discloses a method further comprising determining that the first term is related to the second term in response to the similarity value exceeding the threshold similarity value (Para. 163, Donnelly), wherein the first term and the second term each correspond to an entity identifier for the data records (Fig. 7 and Fig. 8, Huang), providing a catalog entity identifier, and 
Regarding Claim 12, Huang in view of Donnelly and further in view of Powers discloses an apparatus, comprising:
a data access circuit structured to receiving a plurality of data records and interpret at least two data records of the plurality of data records, each data record of the plurality of data records comprising a plurality of data fields (Para. 149, wherein each document has more than one data record, Donnelly);
a record parsing circuit structured to determine a plurality of n-grams from terms of each of the at least two data records and to map the plurality of n-grams to a corresponding plurality of mathematical vectors (Col. 10, lines 13-26, Huang, and Para. 82, Donnelly);
a record association circuit structured to determine whether a similarity value between a first mathematical vector including a first term of a first one of the at least two data records and a second mathematical vector including a second term of a second one of the at least two data records (Para. 82, Donnelly) is greater than a threshold similarity value, and to associate the first one of the at least two data records with the second one of the at least two data records in response to the similarity value exceeding the threshold similarity value (Para. 163, Donnelly and Col. 4, lines 52-53”similarity measures”, Col. 4, lines 42-47, “A similarity determination system 116 then uses the model 106 to project the query into a semantic space. More formally stated, the similarity determination system 116 project a query input item that represent the query (e.g. corresponding to the input vector, and any given similarity measure that is relatively higher than another similarity can be defined as a threshold value, since the 
Regarding Claim 13, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the at least two data records include transactional records (Para. 149, Donnelly).
Regarding Claim 14, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the transactional records include customs transaction records (Para. 208, wherein the method of using a different measures corresponds to custom transaction, Donnelly).
Regarding Claim 15, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein at least one of the plurality of n-grams includes words from at least two distinct languages (Para. 99, wherein the English and foreign languages corresponds to two distinct languages, Donnelly).
Regarding Claims 16, 23, 61, and 62, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the first term includes a member selected from the group comprising a numeric value, an abbreviation, a term including jargon, an acronym, and an initialization (Para. 152, wherein the value corresponds to numeric value, Donnelly).
Regarding Claims 17, and 24, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the data records include a plurality of fields, wherein at least 
Regarding Claim 18, Huang in view of Donnelly and further in view of Powers discloses an apparatus wherein the reporting circuit is structured to determine that the first term is related to the second term (Fig. 4c, Donnelly) in response to the similarity value exceeding the threshold similarity value (Col. 4, lines 52-53, Huang), wherein the first term and the second term each correspond to an entity identifier for the data records, to provide a catalog entity identifier (Fig. 6, step 2, Donnelly), and to associate each of the first term and the second term to the catalog entity identifier (Para. 48, Donnelly).

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant argues Huang fail to disclose receiving a plurality of data records, each data record of the plurality of data records comprising a plurality of data fields and a plurality of terms.
Examiner disagrees. As stated in the rejection above, Huang in the combination of Huang in view of Donnelly and further in view of Powers discloses in Col. 7, lines 50-61, wherein the vectors corresponds to plurality of data records using the deep structure semantic model, the intent of this model is to map a query to relevant documents at the semantic level which 
Applicant argues Huang doesn’t teach associating the first one of the at least two data records with the second one of the at least two data records in response to the similarity value exceeding the threshold similarity value.
Examiner disagrees. Huang in the combination of Huang in view of Donnelly and further in view of Powers disclose the method of “mapping” which corresponds to associating, and as shown in Col. 4, lines 51-61, Huang disclose the method of measuring the similarity against plurality of documents which corresponds to at least two data records.
Applicant argues the applied arts fail to disclose number of shipments by the entity, quantities of items shipped by the entity, values of items shipped by the entity and a histogram of shipment data for the entity.
Examiner disagrees. Fig. 37 along with Para. 0270 of Power in the combination of Huang in view of Donnelly and further in view of Powers disclose an invoice which contain the name which corresponds to the entity, the quantity which corresponds to the quantities of items shipped, the price which corresponds to the value and the histogram, which as defined in the specification of the instant application Para. 0179 as a calendar time, relative time, quantity, value, is disclosed by Power as the order date
Applicant argues the applied art fail to disclose “determining a plurality of n-gram from terms of each of the at least two data record”.
Examiner disagrees, Huang in the combination of Huang in view of Donnelly and further in view of Powers disclose the level of dimensional with different n-gram which corresponds to determining a plurality of n-gram such as lower or higher dimensional level as shown in Col. 8, lines 20-31, Fig. 4. Furthermore, Col. 10, lines 13-27, which further describe the plurality of n-gram based on the dimensional level, Huang.
Applicant argues the applied art fail to disclose “determining whether a similarity value between a first mathematical vector including a first term of a first one of the data records and a second mathematical vector including a second term of a second one of the data records is greater than a threshold similarity value:
Examiner disagrees. Donnelly in the combination of Huang in view of Donnelly and further in view of Powers disclose in Para. 82, assigning weight to measure the frequency of the words which is calculated based on the threshold as shown in Para. 88, and measuring the 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 15, 2021